DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 11, 13, 14, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2016/0335948) in view of Sanlik et al. (US 2018/0157144).

Regarding Claim 1, Wen discloses a display (see abstract), comprising: an image driver configured to dynamically select a plurality of sub-pixels (Para [0027]: display driver to adjust the subpixel luminous intensity for each zone (Fig. 1, (118) of the display Fig. 1, (114) from the array of subpixels to form one or more logical pixels Fig. 2, (216)[0055](zone 216 has been expanded to depict an example of an array of pixels within the zone. The array of pixels may be formed from an arrangement or matrix of pentile subpixels).

However, Wen fails to explicitly disclose a totally-internally reflective ("TIR") display, comprising: a transparent front sheet having a first and a second surface; a plurality of convex-protrusions positioned over the first surface of the transparent front sheet; a plurality of color filter sub-pixels positioned over the second surface of the transparent front sheet, each color filter defining a portion of a repeat cell; one or more front electrodes formed over the convex-protrusions; one or more rear electrodes positioned to form a gap with the front electrode; a
plurality of electrophoretic particles disposed in the gap.
Sadlik is in the field of display devices and teaches a totally-internally reflective ("TIR") display (Para. [0110]: TIR - based display (1300); see Fig. 13), comprising: a transparent front sheet having a first and a second surface (Para [0110]: transparent outward sheet (1302); see Fig. 13); a plurality of convex-protrusions positioned over the first surface Para. [0111]: convex protrusions (1304) may be in the shape of hemispheres or cones or a combination thereof; see Fig. 13) of the transparent front sheet (Para [0110]: transparent outward sheet (1302); see Fig. 13); a plurality of color filter sub-pixels (Para. [0132]: Color filter layer (1338) may further comprise sub  pixels wherein each sub-pixel may comprise a color; see Fig. 13) positioned over the second surface (Para. [0132]: color filter layer 1338 may be located between array of convex protrusions (1304) and front sheet (1302); see Fig. 13) of the transparent front sheet (Para [0110], transparent outward sheet (1302); see Fig. 13), each color filter defining a portion of a repeat cell (Para. [0132]: color filter layer 1338 may be located between array of convex protrusions 1304 and front sheet 1302; see Fig. 13); one or more front electrodes formed over the
convex-protrusions (Para. [0133]: transparent front electrode (1310) located on the inward surface of protrusions (1304); see Fig. 13); one or more rear electrodes positioned to form a gap with the front electrode (Para. [0117]: Medium (1322) may be located in cavity 1320 between
front electrode layer 1310 and rear electrode layer 1311); a plurality of electrophoretic particles disposed in the gap (Para. [0135]: electrophoretically mobile particles (1328) within cavity (1320).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wen with the teaching of Sadlik for the purpose of providing a display with flat outward viewing surface by which a viewer observes through an angular range of viewing
directions (Sadlik, Para [0070)]).

Regarding Claim 2, Wen, as anticipated by Sadlik, fails to specifically disclose the TIR display of claim 1, wherein the dynamically selected sub-pixels of a logical pixel are not adjacent to each other in a same column or a same row. Examiner takes Official Notice that dynamically selected sub-pixels of a logical pixel are not adjacent to each other in a same column or a same row. 
It would have been obvious to one of ordinary skill in the art at the time of filing to have logical pixel are not adjacent to each other in a same column or a same row in the device of Wen and Sadlik because it is a design choice during manufacture, or in a lab environment for the user to decide if having logical pixels adjacent, or not, to each other in a same column or row, as desired to obtain a desired result.

Regarding Claim 11, Wen discloses a display (see abstract), comprising: a sub-pixel array (Para. Fig. 2, [0055]: zone 216 has been expanded to depict an example of an array of pixels within the zone. The array of pixels may be formed from an arrangement or matrix of pentile subpixels); a
processing circuitry; a memory circuitry in communication with the processing circuitry (Para. [0017]: display system Fig. 1, (102) may be communicatively coupled to the processor (Fig. 1, (104) and/or the memories (Fig. 1, (106), the memory circuitry further comprises instructions to direct the processing circuitry (Para [0017]: instructions implemented by, and data generated or used by, the processor (108) of the display system (102) may be stored in some combination of the memories 106) to dynamically select a plurality of sub-pixels from the sub-pixel array to form a logical pixel; wherein the sub-pixels of the logical pixel are selected from a discontiguous group of subpixels (Para. [0027]: information retrieved from one of the memories (Fig. 1, (106, 110) of the device (100). The comparison of data may be useful in determining what output to send to a display driver to adjust the subpixel luminous intensity for each zone (Fig. 1, (118) of the display (114).
Wen fails to explicitly disclose a totally-internally reflective (TIR) display comprising: a top electrode disposed over one or more convex protrusions, a bottom electrode separated from the top electrode to form a gap there between, a plurality of electrophoretic particles disposed in the gap, and a color filter.
Sadlik teaches e a totally-internally reflective display (TIR) (Para. [0110]: TIR - based display 1300; see Fig. 13) comprising: a top electrode disposed over one or more convex protrusions (Para. [0133]: transparent front electrode 1310 located on the inward surface of protrusions 1304; see Fig. 13), a bottom electrode separated from the top electrode to form a gap therebetween (Para. [0117]: Medium 1322 may be located in cavity 1320 between front electrode layer 1310 and rear electrode layer 1311), a plurality of electrophoretic particles disposed in the gap, and a color filter (Para. [0135): electrophoretically mobile particles 1328 within cavity 1320; Para [0116], each TFT of rear electrode layer 1311 may be substantially aligned or registered with at least one single color filter sub-pixel).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wen with the teaching of Sadlik for the purpose of providing a display with flat outward viewing surface by which a viewer observes through an angular range of viewing directions (Sadlik. Para [0070]).

Regarding Claims 13 and 14, further, Wen discloses the TIR display of claim 11, wherein the memory circuitry further comprises instructions to direct the processing circuitry (Para [0017]: instructions implemented by, and data generated or used by, the processor Fig. 1, (108) of the display system Fig. 1, (102) may be stored in some combination of the memories Fig. 1, (106) to dynamically select one or more sub-pixels to form a logical pixel (Para. [0027]: information retrieved from one of the memories (Fig. 1, (106, 110) of the device (100). The comparison of data may be useful in determining what output to send to a display driver to adjust the subpixel luminous intensity for each zone (118) of the display (114) as a function of the upcoming frame attributes (Para. [0051]: In some cases, the image data for each zone 118 is processed
separately from the image data for other zones 118. The brightness level may thus be determined for each respective zone without having to process the frame data for the entire viewable area of the display system (102)).

As to claim 20, further, (see above rejection of claims 11 and 13), the device of Wen, as anticipated by Sadlik discloses least one non-transitory machine-readable medium including instructions to display an image having a plurality of frames in a totally-internally reflective (TIR) display (see Sadlik [0234, 0235], and driving a plurality of electrophoretic particles (Fig. 13, (1328, 1330) from a first electrode (Figs. 12b, and 13, (1310) to a second electrode (Fig. 12b and 13, (1311) to display a logical pixel of the first frame (see Sadlik, [0103, 0105]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wen with the teaching of Sadlik, in order for suppressing subsequent diffusion driven migration [0131].

As to claim 21, further, see above rejection of claims 11, 13, 15, and 20.

5.	Claims 3, 4, 7, 9, 10, 15, 16, 19, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2016/0335948) in view of Sanlik et al. (US 2018/0157144) as applied to claims 1, 11, 13, and 14 above, and further in view of Xiang et al. (US 2018/0130401).

Regarding Claim 3, Wen, as anticipated by Sadlik, fails to explicitly disclose the TIR display of claim 1, wherein the dynamically selected sub-pixels of a logical pixel are adjacent to each other in a same column or a same row.
Xiang teaches the dynamically selected sub-pixels of a logical pixel are adjacent to each other in a same column or a same row (Para [0047, 0048, 0053]: (Figs 3A, 5) an electrical signal can be applied to a row electrode for a row of pixels).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wen and Sadlik, with the teaching of Xiang for the purpose of providing a controller that controls and selects certain sub-pixels based on frame data.

Regarding Claim 4, Wen, as anticipated by Sadlik, fails to explicitly disclose the TIR display of claim 1, wherein the sub-pixels a repeat cell is selected to in response to at least one of frame attributes, ambient condition or user-selected attributes.
Xiang is in the field of display panels and teaches the sub-pixels a repeat cell are selected to in response to at least one of frame attributes, ambient condition or user-selected attributes (Para [0025]: the controller controls each sub-pixel 12 to emit light to display each frame of picture).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wen and Sadlik with the teaching of Xiang for the purpose of providing a controller that controls and selects certain sub-pixels based on frame data so that a high quality and high resolution of the picture may be obtained [0025].

Regarding Claims 7, 15, and 24, further, modified Wen discloses the TIR display of claim 1, wherein the image driver is configured to dynamically select a first plurality of sub-pixels from one or more repeat, substantially replicated, cells. (Fig. 2, (216)[0055](zone 216 has been expanded to depict an example of an array of pixels within the zone. The array of pixels may be formed from an arrangement or matrix of pentile subpixels).
Wen, as anticipated by Sadlik, fails to explicitly disclose forming a first logical pixel of a first frame of an image and to select a second plurality of sub-pixels from one or more repeat cells to form a second logical pixel to display a second frame of the image.
Xiang teaches forming a first logical pixel of a first frame of an image (Para. [0034]: in the i-th frame of picture, the third and sixth sub-pixels Fig. 1, (12) of each of the pixel groups Fig. 1, (11) in the odd-numbered pixel rows Fig. 1, (10) do not emit light, and the first and four sub-pixels 12 of each of the pixel groups 11 in the even-numbered pixel rows 10 do not emit light; see P1 & P2 in Fig. 2A) and to select a second plurality of sub-pixels from one or more repeat cells to form a second logical pixel to display a second frame of the image (Para. (0034): In the i+1-th frame of picture, the first and fourth sub-pixels 12 of each of the pixel groups 11 in the odd-numbered pixel rows 10 do not emit light, and the third and sixth sub-pixels 12 of each of the pixel groups 11 in the even-numbered pixel rows 10 do not emit light; see P1 & P2 in Fig. 2B).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wen and Sadlik, with the teaching of Xiang for the purpose of providing a controller that controls and selects certain sub-pixels based on frame data.

Regarding claims 9 and 23, Wen, as anticipated by Sadlik, fails to explicitly disclose a first logical pixel and a second optical pixel do not share a sub-pixel.
Xiang teaches a first logical pixel and a second optical pixel do not share a sub-pixel. (see Fig. 2A, [0034].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wen and Sadlik, with the teaching of Xiang since it is well known in the art to as a standard not having separate pixels to share one sub-pixel. 

Regarding Claims 10 and 19 Wen, as anticipated by Sadlik, fails to explicitly disclose the TIR display of claim 1, wherein the display is driven using sub-pixel rendering. 

 Xiang teaches the display is driven using sub-pixel rendering (Para. [0048]: The display panel provided by the present embodiment may perform a pixel arrangement using a Sub Pixel Rendering (SPR), which reduces the number of channels of the driver IC in the
display panel).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wen and Sadlik with the teaching of Shanghai for the purpose of providing a display panel with sub-pixel rendering as part of the driving process.

Regarding Claims 16 and 25, Wen, as anticipated by Sadlik, fails to explicitly disclose the TIR display of claim 11, wherein the sub-pixels in the logical pixel have substantially the same size.
Xiang teaches the sub-pixels in the logical pixel have substantially the same size (Para. [0044]: FIG. 5, the display panel provided by the present embodiment includes a plurality of sub-pixels 12 arranged in an array).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wen and Sadlik with the teaching of Xiang since it is well known in the art of displays to have a display with sub-pixels that are the same size.

6.	Claims 5, 6, 17, 18, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2016/0335948) in view of Sanlik et al. (US 2018/0157144) as applied to claims 1, 11, 13, and 14 above, and further in view of Peng et al. (US Pat. No. 9,728,588).

Regarding Claims 5, 17, and 26, further, Wen, as anticipated by Sadlik, fails to explicitly disclose the TIR display of claim 1, wherein at least two of the sub-pixels in a repeat cell have different sizes. 

Peng is in the field of pixel structures for OLED displays and teaches at least two of the sub-pixels in a repeat cell have different sizes (Col. 6 lines 55 - 56: the red, green and blue three sub pixels in the pixel units 500A or 501A can be squares or rectangles; see Fig. 8a1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wen and Sadlik, with the teaching of Peng, because it is designed in a lab environment, or during manufacture, to have a pixel structure details that include sub-pixels with different sizes, or the same sizes, as desired by the user, to obtain a desired result.

Regarding Claims 6 and 18, further, Wen, as anticipated by Sadlik, fails to explicitly disclose the TIR display of claim 1, further comprising a mask disposed between two adjacent subpixels.
Peng teaches a mask disposed between two adjacent subpixels (Col. 9 lines 63 - 67: the openings of the blue sub pixels in the even row are located in the middle of the openings of two adjacent blue Sub pixels in adjacent two odd rows, the distances between the openings B in the metal mask 60B are widest, as shown in FIG. 12).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wen and Sadlik, with the teaching of Peng, so as to improve the resolution of the OLED display (see abstract).

7.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2016/0335948) in view of Sanlik et al. (US 2018/0157144) as applied to claims 1, 11, 13, and 14 above, and further in view of Bell et al. (US 2017/0076653).

Regarding Claim 12, further, Wen discloses the TIR display of claim 11, wherein the memory the memory circuitry further comprises instructions to direct the processing circuitry (Para [0017]: instructions implemented by, and data generated or used by, the processor (108) of the display system (102) may be stored in some combination of the memories (106) to dynamically select one or more sub-pixels to form a logical pixel (Para. [0027]: information retrieved from one of the memories (106, 110) of the device 100. The comparison of data may be useful in determining what output to send to a display driver to adjust the subpixel luminous intensity for each zone 118 of the display 174).
However, Wen, as anticipated by Sadlik, fails to explicitly disclose forming a logical pixel as a function of ambient conditions.
Bell is in the field of ambient adaptive displays and teaches forming a logical pixel as a function of ambient conditions (Para. [0068]: method 1200 illustrates how each pixel in an image having an RGB value may be adjusted according to the ambient white point, thereby adjusting the display 12 on which the image is displayed).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wen and Sadlik, with the teaching of Bell, for the purpose of providing a display that can adapt and form pixels based on ambient conditions.

8.	Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2016/0335948) in view of Sanlik et al. (US 2018/0157144) and Xiang et al. (US 2018/0130401), as applied to claim 7 above, and further in view of Park (US 2020/0119105).
Regarding claim 8, and 22, Wen, as anticipated by Sanlik, and Xiang, fails to explicitly disclose a first logical pixel and a second logical pixel share at least one sub-pixel.
Analogous art Park [82] discloses a first logical pixel (Fig. 10, (P1) and a second logical pixel (Fig. 10, (P2) share at least one sub-pixel (Fig. 10, (310) [0075, 0094]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wen and Sadlik and Xiang, with the teaching of Park, so that the overall brightness of the display apparatus may be improved, and power consumption of the display apparatus may be reduced [0094].

Response to Arguments

9. 	Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that Wen or Sadlik, together or in combination, do not teach of how to improve the colorfullness of the reflective display. 
Next, applicant argues that Wen only teaches reducing power consumption of a light emitting device, but has no teaching or recognition of how to improve the colorfulness of a reflective display. Also applicant teaches that Sadlik teaches controlling the lateral migration of particles in a totally internal reflective display. Finally, applicant argues that Wen and Sadlik fail to teach or suggest every recitation of the claims and fail to recognize the problem addressed by the claims.

Examiner disagrees because of the following reasons:
9. 	 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
10.	Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
11.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “how to improve the colorfullness of a reflective display”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
12. 	In response to applicant's argument that the Wen and Sadlik references do not teach of “how to improve the colorfulness of the reflective display”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

13. 	Finally, for convenience purposes, the rejection in question is provided: 
Regarding Claim 1, Wen discloses a display (see abstract), comprising: an image driver configured to dynamically select a plurality of sub-pixels (Para [0027]: display driver to adjust the subpixel luminous intensity for each zone (Fig. 1, (118) of the display Fig. 1, (114) from the array of subpixels to form one or more logical pixels Fig. 2, (216)[0055](zone 216 has been expanded to depict an example of an array of pixels within the zone. The array of pixels may be formed from an arrangement or matrix of pentile subpixels).

However, Wen fails to explicitly disclose a totally-internally reflective ("TIR") display, comprising: a transparent front sheet having a first and a second surface; a plurality of convex-protrusions positioned over the first surface of the transparent front sheet; a plurality of color filter sub-pixels positioned over the second surface of the transparent front sheet, each color filter defining a portion of a repeat cell; one or more front electrodes formed over the convex-protrusions; one or more rear electrodes positioned to form a gap with the front electrode; a
plurality of electrophoretic particles disposed in the gap.
Sadlik is in the field of display devices and teaches a totally-internally reflective ("TIR") display (Para. [0110]: TIR - based display (1300); see Fig. 13), comprising: a transparent front sheet having a first and a second surface (Para [0110]: transparent outward sheet (1302); see Fig. 13); a plurality of convex-protrusions positioned over the first surface Para. [0111]: convex protrusions (1304) may be in the shape of hemispheres or cones or a combination thereof; see Fig. 13) of the transparent front sheet (Para [0110]: transparent outward sheet (1302); see Fig. 13); a plurality of color filter sub-pixels (Para. [0132]: Color filter layer (1338) may further comprise sub  pixels wherein each sub-pixel may comprise a color; see Fig. 13) positioned over the second surface (Para. [0132]: color filter layer 1338 may be located between array of convex protrusions (1304) and front sheet (1302); see Fig. 13) of the transparent front sheet (Para [0110], transparent outward sheet (1302); see Fig. 13), each color filter defining a portion of a repeat cell (Para. [0132]: color filter layer 1338 may be located between array of convex protrusions 1304 and front sheet 1302; see Fig. 13); one or more front electrodes formed over the
convex-protrusions (Para. [0133]: transparent front electrode (1310) located on the inward surface of protrusions (1304); see Fig. 13); one or more rear electrodes positioned to form a gap with the front electrode (Para. [0117]: Medium (1322) may be located in cavity 1320 between
front electrode layer 1310 and rear electrode layer 1311); a plurality of electrophoretic particles disposed in the gap (Para. [0135]: electrophoretically mobile particles (1328) within cavity (1320).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wen with the teaching of Sadlik for the purpose of providing a display with flat outward viewing surface by which a viewer observes through an angular range of viewing
directions (Sadlik, Para [0070)]).

Conclusion

14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692